                                                                   ckeRK': OFFICE u.:.DISTRIGTGOURT
                                                                            AT ABINGDON,VA
                                                                                  FILED
                           U N IT ED STA TES DISTR IC T C O UR T
                           W ESTERN D ISTR IC T O F V IR GIN IA              9C? 18 291:
                                        A BING DO N
                                                                            JULI )
                                                                                 .D LEK CLERK
 U N ITED STA TES O F A M ER ICA                                            5Y:
                                                                                  O PUTYCLERK
        V.
                                                              Case N o.1:19-CR -00016
 INDIVIOR INC.(a/k/aRecldttBencldser
    Pharmaceuticalslnc.)and
 IN DIV IO R PL C

                                           O RD ER

        Upon motion oftheUnited States,based on therecordherein and forgood causeshown,

 itishereby O RDERED thatthe U nited States'M otion forLeave to File Sur-reply R egarding

 Indivior'sM otion to D ism issthe Indictm entisG RAN TED .



 EN TER :Septem ber 19,2019
                                               United atesD istrict   dge




Case 1:19-cr-00016-JPJ-PMS Document 154 Filed 09/19/19 Page 1 of 1 Pageid#: 1339
